DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2,557,026.
In regard to claim 21, DE 2,557,026 discloses a fitting assembly comprising:
a male coupling 5 further comprising an inner circumferential surface defining an aperture extending through the male coupling from a first end to a second end of the male coupling, and a plurality of spaced apart annular grooves (spaces between protrusions 11) formed along the inner circumferential surface; and
a tail piece 8 including an outer circumferential surface, the tail piece at least partially
received in the aperture of the male coupling, the male coupling and the tail piece configured to receive a hose 1 therebetween, the hose including a wall defining a central aperture therethrough, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2,557,026 in view of FR 2,480,900.
In regard to claim 1, DE ‘026 discloses a fitting assembly comprising:
a male coupling 6 further comprising an inner circumferential surface defining an aperture extending through the male coupling from a first end to a second end of the 
a tail piece 8 including an outer circumferential surface, the tail piece at least partially
received in the aperture of the male coupling, the male coupling and the tail piece configured to receive a hose 1 therebetween, the hose including a wall defining a central aperture therethrough, the wall compressed in a space formed between the inner circumferential surface of the male coupling and the outer circumferential surface of the tail piece, the wall deformed into the plurality of the spaced apart annular grooves disposed along the inner circumferential surface of the male coupling.  
DE ‘026 discloses a fitting assembly as described above for making a secure connection between the fitting and hose, but fails to disclose the tail piece extending axially beyond the first end of the male coupling.   FR ‘900 teaches that it is common and well known in the art to have a tail piece extend axially beyond the first end of a male coupling when the fitting assembly is fully assembled in order to provide more radial support for the hose, making for a more secure crimped connection between the fitting and hose.  Therefore it would have been obvious to one of ordinary skill in the art to increase the tail piece axial length of DE ‘026, as taught by FR ‘900, in order to make for a more secure crimped connection.
In regard to claim 3, wherein the aperture of the male coupling 6 includes a stepped profile defining a large diameter portion 9 adjacent the first end of the male coupling, a small diameter portion 5 adjacent the second end of the male coupling, and an intermediate diameter portion 15 between the large diameter portion and the small diameter portion, the intermediate 
In regard to claim 4, wherein the inner circumferential surface of the male coupling defining the aperture of the male coupling includes a first shoulder (protrusion to the right of groove 15) formed at a boundary between the large diameter portion and the intermediate diameter portion and a second shoulder (protrusion to the left of groove 15) formed at a boundary between the intermediate diameter portion and the small diameter portion.
In regard to claim 5, wherein each of the plurality of annular grooves forms a radially outwardly extending indentation in the inner circumferential surface of the male coupling (grooves between protrusions 11).
In regard to claim 6, wherein an outer circumferential surface of the male coupling includes a male thread (exterior of 5) disposed at the second end thereof, the male thread configured to be received within and cooperate with a corresponding female thread.
In regard to claim 7, wherein the outer circumferential surface includes a tool engaging portion (wrench flats at 6) configured to facilitate gripping and manipulating of the male coupling by a tool.
In regard to claim 8, wherein a skirt 7 of the outer circumferential surface of the male coupling extends from the tool engaging portion to the first end 9 of the male coupling.
In regard to claim 9, wherein the outer circumferential surface of the tail piece includes a large diameter portion 9 and a small diameter portion 5, the large diameter portion having a larger diameter than the small diameter portion.

In regard to claim 11, wherein a radially outwardly extending rib 14 projects from the outer circumferential surface of the tail piece at a boundary between the large diameter portion and the small diameter portion (boundary created by protrusion on the right side of groove 15).
In regard to claim 13, wherein the small diameter portion 8 of the tail piece is expanded and deformed to include a plurality of indentations (spaces between protrusions 13) extending radially outwardly towards the wall of the hose.
In regard to claim 14, wherein the aperture of the male coupling includes a stepped profile defining a large diameter portion 9 adjacent the first end of the male coupling and a small diameter portion 5 adjacent the second end of the male coupling, the small diameter portion having a smaller diameter than the large diameter portion.
In regard to claim 15, wherein the inner circumferential surface of the male coupling defining the aperture of the male coupling includes a radially inwardly extending rib (protrusion on the right side of groove 15) at a boundary between the large diameter portion and the small diameter portion of the aperture, the rib extending radially inwardly from the inner circumferential surface and having a diameter smaller than the small diameter portion 5.
In regard to claim 16, wherein the inner circumferential surface of the male coupling includes a locking groove 15 spaced axially from the rib and formed within a portion of the male coupling corresponding to the small diameter portion of the aperture of the male coupling, the locking groove 15 forming a radially outwardly extending indentation in the inner circumferential surface of the male coupling.
Allowable Subject Matter
Claims 12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679